             Case 2:21-cv-00274-JAM-JDP Document 10 Filed 04/07/21 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO,                                Case No. 2:21-cv-00274-JAM-JDP
12                    Plaintiff,                   ORDER STAYING FURTHER
                                                   PROCEEDINGS AND DEADLINES
13            v.
14   SAC HOSPITALITY LLC, a Delaware               Complaint Filed:       Feb. 12, 2021
     Limited Liability Company,
15
                      Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28


     69088096v.1
             Case 2:21-cv-00274-JAM-JDP Document 10 Filed 04/07/21 Page 2 of 2


1             Pursuant to the Parties’ Stipulation for an Order Staying Further Proceedings and
2    Deadlines, and good cause appearing, the Court ORDERS:
3    1.       All dates, deadlines, and further activity in this case are stayed pending decisions
4    by the Ninth Circuit in Love v. Marriott Hotel Services, Inc., No. 21-154, Arroyo v.
5    JWMFE Anaheim, LLC, No. 21-55237, and Garcia v. Gateway Hotel L.P., No 21-55227
6    (collectively, “Appeals”).
7    2.       The Parties shall submit a joint status report within fourteen (14) days after the
8    opinion in the last of the three cases cited herein is issued, which informs the Court how
9    the parties intend to proceed with this case in light of the rulings in the Appeals.
10
11
12   Dated: April 6, 2021                       /s/ John A. Mendez
13                                              THE HONORABLE JOHN A. MENDEZ
14                                              UNITED STATES DISTRICT COURT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    1
     69088096v.1
